Citation Nr: 0838297	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-23 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for patellofemoral pain 
syndrome of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from August 1978 to November 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim for service 
connection.


FINDING OF FACT

The veteran's current patellofemoral pain syndrome of the 
right knee was not present until many years after service and 
is not causally or etiologically related to service.


CONCLUSION OF LAW

Service connection for patellofemoral pain syndrome of the 
right knee is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  Under 
the VCAA, when VA receives a claim, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim; that VA will seeks to provide; and 
that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in October 2004 that fully 
addressed the entire notice element and was sent prior to the 
initial decision in this matter.  The letter informed him of 
what evidence was required to substantiate his claim and of 
his and the VA's respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

Although notice on the issues of establishing a disability 
rating and effective date of award has not been provided to 
the veteran, in light of the Board's decision to deny the 
claim, there has been no prejudice to the veteran as a result 
of this omission.  See Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained service medical records, VA outpatient treatment 
records, private treatment records, as well as a VA medical 
opinion and examination pertinent to the issue on appeal in 
January 2005.  Therefore, the available medical evidence and 
records have been obtained in order to make an adequate 
determination.

Neither the veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection for Patellofemoral 
Pain Syndrome of the Right Knee

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  In order to prevail on 
the issue of service connection on the merits, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

The veteran is claiming entitlement to service connection for 
patellofemoral pain syndrome of the right knee.  The veteran 
asserts he injured his right knee during service and 
continues to experience right knee pain as a result of that 
injury.

Service medical records have been reviewed.  The veteran's 
enlistment examination in March 1978 stated the veteran had 
no disqualifying defects and did not note any prior knee 
disabilities.  

The veteran complained of right knee pain after running in 
August 1978.  The medical record noted no swelling but the 
knee was tender to the touch.  He was diagnosed with a strain 
effusion of the right knee and an x-ray was ordered.  The x-
ray was negative, and the veteran was diagnosed with 
patellofemoral crepitus.  The veteran returned several days 
later with pain in the right knee.  The knee was aspirated 
and a soft cast and crutches were provided.  The record noted 
no instability.  In September 1978, the veteran was diagnosed 
with a contusion of the right knee, with a possible medial 
meniscal tear that occurred while completing an obstacle 
course in August 1978.  Hospital records state that there was 
a 2+ effusion of the right knee, with pain along the medial 
joint line to palpation.  Active range of motion was from 15 
to approximately 100 degrees.  There were no patellar signs 
of apprehension or inhibition.  There was no significant 
instability in the varus-valgus planes, and there was 
approximately 1.5 centimeters of thigh atrophy measured 10 
centimeters above the superior pole of the patella.  The 
remainder of the physical examination was within normal 
limits.  The veteran was admitted to the hospital, placed in 
traction, and started on physical therapy for rehabilitation 
of the right knee.  An arthrogram was performed which 
demonstrated no obvious tear of the cartilages of the right 
knee.  After a decrease in pain and swelling of the knee and 
there was no longer any effusion, the veteran was discharged 
from the hospital in October 1978.  

The veteran returned several days later, in October 1978, 
with continued complaints of knee pain.  No effusion or 
deformity was noted.  There was no swelling or discoloration.  
He was given an ace wrap.  The veteran returned in October 
1978, with complaints of bilateral knee pain, more 
prominently in the right knee.  There was medial collateral 
tenderness bilaterally, and some effusion in the right knee.  
He was given an ace wrap and told to apply heat.  Several 
days later, the veteran continued his complaints of right 
knee pain, and the record noted no effusion, but there was a 
possible meniscal tear.  The veteran was discharged from 
service in November 1978.

Post-service treatment records have also been reviewed.  
There are no complaints, symptoms, or treatment for knee 
pain, of record, until April 2003, approximately 25 years 
after service.  Indeed, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service (more than ten years), can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

The veteran contends that he has experienced right knee pain 
since 1978.  The Board notes that he is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss current pain and other experienced 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  
However, even if the veteran's statements are construed as 
alleging continuity of symptoms since active service, the 
absence of documented complaints or treatment for over two 
decades following military discharge is more probative than 
his current recollection as to symptoms experienced.  
Therefore, continuity has not been established, either 
through competent evidence or through his statements.

Private treatment records indicate the veteran complained of 
right knee pain in April 2003, after slipping and falling on 
a wet floor.  An abrasion to the right knee was noted, as 
well as mild tenderness and swelling.  A 3 centimeter by 0.5 
centimeter defect to the patellar tendon was described.  The 
veteran was diagnosed with a right knee abrasion and 
contusion.  Additionally, during a VA outpatient visit in 
September 2004, the veteran complained of right knee and 
right ankle pain.  The veteran stated that his right knee had 
been bothering him since 1978.  It was noted that the veteran 
is currently on Celebrex for his knee pain.

The veteran was afforded a VA examination in January 2005.  
The veteran complained of ongoing right knee pain, which he 
related to his military service and an injury during basic 
training.  He stated his pain was mainly in the anterior 
portion of the right knee and he has difficulty with stairs, 
and rising from a seated position.  The veteran denied any 
mechanical locking or catching of the right knee and also 
denied any instability.  The examiner noted that the veteran 
walked with a cane and had an antalgic gait to the right 
lower extremity.  The veteran stated he weighed 390 pounds.  
His right knee had a range of motion from 0 to 100 degrees, 
with limitation due to obesity.  The knee was stable to varus 
and valgus stress.  There was negative hanging anterior and 
posterior drawer.  Lachman's test could not be done due to 
the veteran's weight.  There was a negative McMurray's test 
to the medial and lateral compartment.  There was no evidence 
of effusion to patellar grind test or significant tenderness 
to palpation over the medial and lateral inferior portions of 
the patella.  There was no patellar instability.  Right lower 
extremity was neurovascularly intact.  X-rays did not 
demonstrate any evidence of joint effusion.  There were very 
minimal degenerative changes of the right knee, with very 
small lateral and medial osteophytes of the proximal tibia.  
The patella was well aligned, and there were no previous 
factures, dislocations, or subluxation identified.  Right 
patellofemoral pain syndrome was diagnosed.

The Board finds that there is no medical evidence that 
causally relates the currently diagnosed patellofemoral pain 
syndrome to active duty.  During the VA examination in 
January 2005, the examiner opined that the veteran's current 
right knee pain is not likely due to the injury sustained 
during service in 1978.  The examiner additionally opined 
that the right knee pain is a direct result of the veteran's 
morbid obesity.  Furthermore, the examiner stated there was 
no evidence of a torn meniscus at that time, and any joint 
problems are not as likely as not due to service.  As such, 
no medical professional, of record, has established a 
relationship between the veteran's current knee disability 
and active duty.
 
Although the veteran contends his disorder relates to 
service, his opinion alone cannot create the link between his 
current symptoms and experiences during service.  Where the 
determinative issue requires a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In sum, the Board acknowledges that the veteran had a knee 
injury during service, and that the veteran has a current 
diagnosis of patellofemoral pain syndrome of the right knee.  
However, because of the absence of a medical nexus between 
his current knee problem and active duty, the amount of time 
that elapsed since military service without treatment, and 
the medical opinion against the claim, the Board finds that 
the evidence is against a grant of service connection for 
patellofemoral pain syndrome of the right knee.



ORDER

Service connection for patellofemoral pain syndrome of the 
right knee is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


